Title: From Thomas Jefferson to William Christian, 17 April 1781
From: Jefferson, Thomas
To: Christian, William



Sir
In Council April 17th. 1781

Your favour of the 10th inst. has come duly to hand. At the time we desired to set on foot the negotiations for peace with the Cherokees we were uninformed of the measures General Greene had taken for that purpose.
We think it better that the treaty should be prosecuted on his  plan and under his Authority which will bind the United States generally and therefore chearfully withdraw the powers we had given on that Subject and which might otherwise disturb the Operation of those from General Greene. I am &c,

T. J.

